Case    1:19-cr-20706-UU
 USDC FLS                                 Document
         D 2458(Rev.09/08)-JudgmentinaCrimi
                                          nalCase  54 Entered on FLSD Docket 07/08/2020 Page 1 of 6Pagelof6



                               U nited States D istrict C ourt
                                       Southern D istrictof Florida
                                                 M IAM IDIVISION

                                                                       AM ENDED

 UM TED STATES OF AM ER ICA                               JUDGM ENT IN A CRIM INA L CASE

                                                          Case Num ber-1:19-20706-CR-UNGARO-

 ALVARO ESTUARDO COBAR BUSTAM ANTE
                                                          USM N umber:18464-104
                                                          CounselForDefendant:BonnieS.Klapper,Esq.
                                                          CounselForTheUnitedStates:W alterM .Norkin,AUSA
                                                          CourtRcporter:W illiam Rom anishin



 ThedefendantpleadedguiltytoCountts)Oneofthelndictment.
 Thedefendantisadjudicatedguiltyofthefollowingoffensets):

       TITLE/SECTIO N                N ATURE O F
          NUM BER                     OFFEN SE                 OFFENSE END ED                         CO UNT

   Title 18USC 1956(h)         Conspiracyto com m it                           1/2015                  One
                               money laundering

 Thedefendantissentenced asprovidedinthefollowingpagesofthisjudgment. Thesentenceisimposedpursuanttothe
  Sentencing Reform Actof1984.

  Itisorderedthatthedefendantm ustnotify theUnited Statesattorney forthisdistrictwithin 30 daysofany change ofnam e,
 residence,ormailingaddressuntilal1fines,restitution,costsandspecialassessmentsimposedbythisjudgmentarefullypaid.
 Iforderedtopayrestitution,thedefendantm ustnotifythecourtandU nitedStatesatlorneyofanymaterialchangesin econom ic
 circum stances.
                                                                      DateofIm position ofSentence:
                                                                      6/18/2020
                                                                  '
                                                                           l

                                                                      lr
                                                                      ê


                                                                      URSULA UN GARO
                                                                      United StatesD istrictJudge

                                                                      June       X      ,2020
Case  1:19-cr-20706-UU Document 54 Entered on FLSD Docket 07/08/2020 Page 2 of 6 Pagt2of6
 USDCFLSD 2458 (Rev 09/08)-JudgmentinaCriminalCase



 DEFEN DANT:ALVARO ESTU ARDO CO BA R BUSTA M ANTE
 CA SE N UM BER:1:19-20706-CR-UNGA RO -

                                             IM PRISO NM ENT
         Thedefendantishereby committed tothecustodyoftheUnited StatesBureau ofPrisonstobeimprisoned foraterm
 ofTHIRTY (36)M ONTHS with creditfrom the dateofentry intotheUnited Stateson November20,2019.
 TheCourtm akesthefollowing recom m endationsto theBureauofPrisons:

        M ccray,GA orColem an,Fl.

 The defendantis ordered to surrenderthe designated facility orto the custody ofthe United States M arshalon or
 beforeNOVEM BER 20,2020 by 2:00pm .




                                                  R ETU RN

 Ihaveexecutedthisjudgmentasfollows:




 Defendantdelivered on                          to

 at                                                      ,   withacertifiedcopy ofthisjudgment.


                                                                           UN ITED STATES M ARSHAL


                                                                   By:
                                                                                Deputy U.S.M arshal
Case 1:19-cr-20706-UU Document 54 Entered on FLSD Docket 07/08/2020 Page 3 of 6


 DEFEN DAN T:ALVARO ESTUARDO CO BA R BUSTA M AN TE
 CASE NUM BER:l:l9-20706-CR-UNGA RO -

                                              SUPE RV ISED R ELEA SE

 Upon releasefrom imprisonment,thedefendantshallbeonsupervisedreleaseforatenn ofTHREE (3)YEARS.
 Thedefendantmustreporttotheprobationofficeinthedistricttowhichthedefendantisreleasedwithin72hoursofreleasefrom
 thecustody oftheBureauofPrisons.

 Thedefendantshallnotcornmitanotherfederal,stateorlocalcrime.

 The defendantshallnotunlawfully possess acontrolled substance. The defendantshallrefrain from any unlawfuluseofa
 controlled substance.Thedefendantshallsubmittoonedrugtestwithin 15daysofreleasefrom imprisonmentand atleasttwo
 periodicdrugteststhereafter,asdeterm inedby thecourt.

        Thedefendantshallnotpossess a firearm ,am m unition,destructive device,or any otherdangerousweapon.

        Thedefendantshallcooperate in the collection ofDNA asdirected by the probation oflicer.

        Ifthe defendanthasany unpaid amountofrestitution,fines,or specialassessm ents,the defendantshallnotify
        the probation officer ofany m aterialchange in the defendant's econom ic circum stancesthat m ightaffect the
        defendant'sabilityto pay.


        lfthisjudgmentimposesafineorarestitution,itisaconditionofsupervisedreleasethatthedefendantpayinaccordance
 withtheScheduleofPaymentssheetofthisjudgment.
          Thedefendantm ustcom ply withthestandardconditionsthathavebeen adopted bythiscourtaswellasanyadditional
 conditionsontheattached page.

                               STA N D AR D C O N DITIO N S O F SU PER VISIO N

        thedefendantshallnotleavethejudicialdistrictwithoutthepermissionofthecourtorprobationofficer;
        thedefendantshallreporttotheprobationofficerandshallsubmitatruthfulandcompletewrittenreportwithin thefirstfifteen days
        ofeach month;
        thedefendantshallanswertruthfully al1inquiriesbytheprobation officerand follow theinstructionsofthe probation ofticer;
        thedefendantshallsupporthisorherdependentsand mcetotherfamily responsibilities'  ,
        thedefendantshallwork regularly ata lawfuloccupation, unlessexcused by theprobation officerforschooling,training,orother
        acceptablereasons;
        thedefendantshallnotifytheprobationofficeratIeastten(10)dayspriortoanychangeinresidenceoremployment;
        tht defendantshallrefrain from the excessive use ofalcoholand shallnotpurchase, possess,use,distribute,oradministerany
        controlled substance orany paraphernaliarelated toany controlled substances,exceptasprescribed by aphysician;
        the defendantshallnotfrequentplaceswherecontrolled substancesare illegally sold, used,distributed,oradministered;
        thedefendantshallnotassociatewith any personsengaged in criminalactivity and shallnotassociatewith anypersonconvictedof
        afelony,unlessgrantedpermissionto doso by theprobation officer;
        the defendantshallpermitaprobation officertovisithim orheratanytimeathomeorelsewhereand shallpermitconfiscationof
        any contrabandobserved in plainview by the probation officer;
        thedefendantshallnotifytheprobationofficerwithinseventy-two(72)hoursofbeingarrestedorquestionedbyaIaw enforcement
        officec
        thedefendantshallnotenterinto any agreementto actasan informerora specialagentofa1aw enforcementagency withoutthe
        perm ission ofthe court;and
        asdirectedbytheprobationofticer,thedefendantshallnotifythirdpartiesofrisksthatmaybeoccasionedbythedefendant'scriminal
        record orpersonalhistory orcharacteristicsand shallpermilthe probation officerto make such notiticationsand to confirm the
        defendant'scompliancewith such notification requirement.
Case 1:19-cr-20706-UU Document 54 Entered on FLSD Docket 07/08/2020 Page 4 of 6Page4of6
 USDC FLSD 2458 (Rev 09/08)-JudgmentinaCriminalCase


 DEFENDANT:ALVARO ESTUARDO COBAR BUSTAMANTE
 CASE NUM BER:1:19.20706-CR-UNGARO.

                                            SPECIAL CONDITIONS O F SUPERVISIO N

            Thedefendantshallalso complywiththefollowing additionalconditionsofsupervised release:
 Cooperating with Imm igration during RemovalProceedings-Thedefendantshallcooperate in any removalproceedings
 initiated orpendingby theU.S.lmmigrationandCustomsEnforcementconsistentwiththe ImmigrationandNationalityAct.lf
 removed,thedefendantshallnotreentertheUnited StateswithoutthepriorwrittenpermissionoftheUndersecretaryforBorder
 andTransportation Security.Theterm ofsupervisedreleaseshallbenon-reporting whilethedefendantisresidingoutsidethe
 United States.IfthedefendantreenterstheUnited Stateswithin theterm ofprobation,thedefendantisto reporttothenearest
 U.S.Probation Officewithin72 hoursofthedefendant'sarrival.
  PermissibleSearch-Thedefendantshallsubmittoasearchofhis/herpersonorpropenyconductedinareasonablemannerand
  atareasonabletimeby the U.S.Probation Officer.
Case   1:19-cr-20706-UU
 USDCFLS                                  Document
        D 2458 (Rev.09/08)-JudgmentinaCrimi
                                          nalCase  54 Entered on FLSD Docket 07/08/2020 Page 5 of 6Page5of'6


 DEFENDANT:ALVARO ESTUARDO COBAR BUSTAMANTE
 CASE NU M BER:1:19-20706-CR-tJNGARO-

                                       CR IM INA L M O N ETA RY PEN A LTIES


         The defendantm ustpay the totalcrim inalm onetary penaltiesunderthe schedule ofpayments on the Schedule of
 Paym ents sheet.

             TotalAssessm ent                               TotalFine                                TotalRestitution

                  $100.00                                   $130,000.00                                       $

 The5neisdue imm ediately
 #FindingsforthetotalamountoflossesarcrequiredunderChapters 109A,110,1l0A,and 113A ofTitl
                                                                                        e 18,UnitedStatesCode,foroffensescomm ittedon
 oralterSeptem ber13,1994,butbeforeApril23,1996.
Case 1:19-cr-20706-UU Document 54 Entered on FLSD Docket 07/08/2020 Page 6 of 6


 DEFENDANT:ALVARO ESTUARDO COBAR BUSTAM ANTE
 CASE N UM BER:1:19.20706-CR-UN GARO -

                                           SCH ED U LE O F PA Y M EN TS

 Having assessed thedefendant'sabilityto pay,paymentofthetotalcriminalmonetary penaltiesaredueasfollows:

          A.Lump sum paymentof$ due immediately,balancedue


 Unlessthecourthasexpresslyorderedothenvise,ifthisjudgmentimposesimprisonment,paymentofcriminalmonetarypenalties
 isdueduringimprisomnent.A1lcrim inalmonetaly penalties,exceptthosepaymentsmadethroughtheFederalBureauofPrisons'
 InmateFinancialResponsibilityProgram,aremadetotheclerk ofthecourt.

 Thedefendantshallreceivecreditforallpaymentspreviously madetowardanycriminalmonetary penaltiesimposed.

 Theassessm ent/fine/restitution ispayabletotheC LERK ,UN ITED STA TES CO URTS and istobeaddressed to:

          U.S.C LER K'S O FFIC E
          ATTN:FIN ANC IA L SECTIO N
          400 NO RTH M IA M I AVENU E,RO O M 8N 09
          M IAM I,FLO RIDA 33128-7716

 Theassessment/fine/restitution ispayableim m ediately.TheU.S.Bureau ofPrisons,U.S.ProbationO fficeand theU.S.
 Attorney's O ffice are responsible forthe enforcem entofthisorder.




          Forfeiture ofthe defendant's right,title and interestin certain property is hereby ordered consistentwith the plea
 agreem entofforfeim re.TheU nitedStatesshallsubm itaproposedorderofforfeiturew ithinthreedaysofthisproceeding.

 Paymentsshallbeappliedinthefollowingorder:(1)assessment,(2)restitutionprincipal,(3)restitutioninterest,(4)fineprincipal,
 (5)fineinterest,(6)communityrestitution,c)penalties,and(8)costs,includingcostofprosecutionandcourtcosts.
